Per Curiam.
1. Where a judge in the course of his instructions to the jury in the trial of one charged with the offense of murder charges them that before they will be authorized to convict they must be convinced by the evidence, beyond a-reasonable doubt, the failure to charge further upon the subject of reasonable doubt, or to define reasonable *353doubt, is not cause for the grant of a new trial. Nelms v. State, 123 Ga. 575 (51 S. E. 588).
No. 694.
September 10, 1918.
Indictment for murder. Before Judge Terrell. Coweta superior court. October 17, 1917.
IF. C. Wright, for plaintiff in error. Clifford Walker, attorney-general, C. JH. Boop, solicitor-general, and M. C. Bennet, contra.
2. There was sufficient evidence to authorize the verdict.

Judgment affirmed.


All the Justices concur.